—Order, Supreme Court, New York County (Richard Braun, J.), entered on or about January 5, 1998, which, insofar as appealed from, granted plaintiff tenants summary judgment declaring that the provision in the parties’ settlement agreement for a 10% increase in rent over the Rent Guidelines Board increase is applicable only to the first renewal lease of the tenants’ immediate assignee and not to the assignee’s subsequent renewal leases, unanimously affirmed, with costs.
We agree with the IAS Court that the language of the provision in issue is unambiguous and limited to an assignee’s first renewal lease. Concur — Sullivan, J. P., Rosenberger, Wallach and Tom, JJ.